UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): September 1, 2010 PALL CORPORATION (Exact name of registrant as specified in its charter) New York 001- 04311 11-1541330 (State or other jurisdiction (Commission file number) (I.R.S. Employer of incorporation) Identification No.) 25 Harbor Park Drive, Port Washington, NY (Address of principal executive offices) (Zip Code) (516) 484-3600 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 5.03 Amendments to Articles of Incorporation or Bylaws; Change in Fiscal Year. On September 1, 2010, Pall Corporation (the “Registrant”) filed a Certificate of Change to its Restated Certificate of Incorporation (the “Certificate of Change”) with the New York Secretary of State. The Certificate of Change amends paragraph 5 of the Restated Certificate of Incorporation to provide that the office of the Registrant shall be located in Nassau County. The Certificate of Change also amends the post office address to which the Secretary of State shall mail a copy of any process against the Registrant from 2200 Northern Boulevard, East Hills, New York 11548 to 25 Harbor Park Drive, Port Washington, New York 11050. A copy of the Certificate of Change is attached to this Form 8-K as Exhibit 3.1. The Executive Committee of the Registrant’s Board of Director approved the changes pursuant to the New York Business Corporation Law and the Registrant’s By-Laws. ITEM 9.01 Financial Statements and Exhibits. (d) Exhibits. Certificate of Change of the Registrant 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Pall Corporation /s/ Francis Moschella September 7, 2010 Francis Moschella Vice President – Corporate Controller Chief Accounting Officer 3 INDEX TO EXHIBITS Exhibit Number Description Certificate of Change of the Registrant 4
